Citation Nr: 0819798	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-26 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for status post total 
right hip arthroplasty and status post left hip fracture and 
fixation (claimed as a bilateral hip disorder), to include as 
secondary to service-connected chondromalacia of the left and 
right knee.

2.	Entitlement to service connection for status post total 
right hip arthroplasty and status post left hip fracture and 
fixation (claimed as a bilateral hip disorder), to include as 
secondary to service-connected chondromalacia of the left and 
right knee.


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for a 
bilateral hip condition.  

The RO previously denied service connection for arthritis of 
both hips on a direct basis.  Now, the veteran contends that 
he is entitled to secondary service connection because his 
hip condition is made worse by his service-connected 
chondromalacia of both knees.  Alternative theories of 
entitlement to the same benefit do not constitute separate 
claims, but are instead encompassed within a single claim.  
Roebuck v. Nicholson, 20 Vet. App 307 (2006); Bingham v. 
Principi, 18 Vet App. 470 (2004).  Therefore, notwithstanding 
the nomenclature and varied etiology attributed to his hip 
condition, the veteran's claimed disability remains the same.  
Accordingly, the Board has a jurisdictional responsibility to 
consider whether new and material evidence has been submitted 
to reopen a claim for service connection for a bilateral hip 
condition before reaching the merits of the secondary service 
connection claim.  Ashford v. Brown, 10 Vet App. 120 (1997); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to service connection for status 
post total right hip arthroplasty and status post left hip 
fracture and fixation (claimed as a bilateral hip disorder), 
to include as secondary to service-connected chondromalacia 
of the left and right knee, is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  A claim for service connection for arthritis of both hips 
was previously denied in a December 2000 rating decision.  
The veteran did not appeal that decision.

2.  Evidence received since the December 2000 rating decision 
relates to previously unestablished facts and raises a 
reasonable possibility of substantiating the veteran's claims 
for secondary service connection for status post total right 
hip arthroplasty and status post left hip fracture and 
fixation.


CONCLUSIONS OF LAW

1.	The December 2000 rating decision that denied service 
connection for arthritis of both hips is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.	New and material evidence has been received to reopen the 
claim for service connection for status post total right hip 
arthroplasty and status post left hip fracture and fixation 
(claimed as a bilateral hip disorder), to include as 
secondary to service-connected chondromalacia of the left and 
right knee.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2005 and May 2006, 
and a rating decision in August 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the July 
2007 statement of the case.  

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent are not applicable in this case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

New and Material Evidence

Service connection for arthritis of both hips was previously 
denied in a December 2000 rating decision.  The veteran did 
not file a timely appeal to that decision.  Accordingly, the 
decision became a finally adjudicated claim.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.  

A finally adjudicated claim may only be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

To warrant service connection previously, the veteran was 
required to show evidence that he had arthritis in both hips 
that manifested within one year following separation or was 
caused by an injury or disease incurred during service.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. 
Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The veteran's service medical records, his post-service VA 
and private medical records, a June 2000 VA examination 
report, and his statements were among the documents 
submitted.  X-ray results from the July 2000 VA examination 
showed severe arthritis of the left hip with joint line 
obliteration and degenerative cysts.  However, the record did 
not show a diagnosis of arthritis in the right hip or 
establish that any current hip condition was incurred in or 
caused by service.  Hence, the RO denied the claim in the 
December 2000 decision.

In his application to reopen his service connection claim in 
July 2005, the veteran asserted that he had a "bilateral hip 
condition" that was caused during basic training.  In April 
2006, he submitted a second statement claiming that his 
service-connected knee disabilities made his current hip 
condition worse.  In support of his application, the veteran 
presented VA treatment reports from August 2002 to February 
2006.  The submitted VA treatment records reveal that the 
veteran was involved in a motor vehicle accident in January 
2005 and sustained a right femoral neck fracture and a left 
intertrochanteric fracture.  Both hip fractures were treated 
with short gamma nails in February 2005.  Then, in August 
2005, the veteran underwent a total right hip arthroplasty.  

Upon review, the Board finds that the newly submitted 
evidence is material because it raises a reasonable 
possibility that the residuals of the veteran's hip injuries 
may be aggravated by his service-connected chondromalacia of 
the left and right knee.  In addition, the evidence now shows 
a current diagnosis of a right hip disability.  

Accordingly, the Board finds that new and material evidence 
has been submitted and the claim for service connection for a 
bilateral hip condition is reopened.  To that extent only, 
the claim is allowed.

 
ORDER

The claim for service connection for status post total right 
hip arthroplasty and status post left hip fracture and 
fixation (claimed as a bilateral hip disorder), to include as 
secondary to service-connected chondromalacia of the left and 
right knee is reopened.  The appeal is allowed to that extent 
only.    


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 C.F.R. § 3.159 
(2007).  Under applicable law, the veteran may be entitled to 
service connection for his status post total right hip 
arthroplasty and status post left hip fracture and fixation 
if his service-connected chondromalacia of the left and right 
knee aggravates his hip condition.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board finds that 
a remand for an opinion regarding whether the veteran's 
service-connected knee disabilities aggravate his hip 
disabilities is in order.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine if his status 
post total right hip arthroplasty and 
status post left hip fracture and 
fixation are aggravated by his service-
connected chondromalacia of the left and 
right knee.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The claims folder must be made available 
to the medical reviewer and the report 
should note review of the claims folder.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's bilateral hip condition is 
aggravated (permanently increased in 
severity beyond the natural progress of 
the condition) by his service-connected 
knee disabilities.  

2.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


